NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE IPCOM GMBH & CO., KG,
Petitioner.
Misce11aneous Docket N0. 972
5 . z
011 Petition for Writ of Mandamus to the United
States District C0urt for the District of Co1umbia in case
no. 08-CV-1897, Judge Rosemary M. Co11yer. - `
ON MOTION
Before FR1EDMAN, Circuit Ju,dge.
. 0 R D E R
Deutscher AnWaltVerein moves for leave to file a brief
amicus curiae and a corresponding appendix
Up0n consideration thereof
IT ls ORDERED THAT:
The motions are granted

IN RE IPc0M GMBH
2
FOR THE COURT
 2 2  lsi Jan H0rbal__\;
Date J an I~Iorba1y
cc: A. Jan1es Isbester, Esq.
Michael Ob1on, Esq.
C1erk
Mitchel1 G. Stockwel1, Esq. 3 3 co FlLED
URT 0F APPEAi.S FOR
THE FEDERAI.' C|RCUlT
IJEC 2 2" 2010
JAN l~JJRBALY
CLERK